59 N.Y.2d 686 (1983)
The People of the State of New York, Appellant,
v.
Charles Farrell, Respondent.
Court of Appeals of the State of New York.
Decided May 3, 1983.
Robert M. Morgenthau, District Attorney (Charles E. Knapp of counsel), for appellant.
Edith Blumberg for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS concur.
*688MEMORANDUM.
The order of the Appellate Division should be affirmed. Where, as here, there is evidence to support the determinations that there was an arrest and that there was no probable cause for the arrest, these mixed questions of law and fact are beyond the power of this court to review (see People v Harrison, 57 N.Y.2d 470, 477; People v Wharton, 46 N.Y.2d 924, 925).
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed in a memorandum.